In re: William Vernon Lonigan applying for remedial writs.
Writ Granted. The trial court ruling is set aside. Our judgment of November 28, 1972 was not a nullity. This judgment having ordered a new trial, the trial court is ordered to reconsider its ruling in the light of such holding or else show cause to the contrary by a date to be fixed by this Court. See Order.
On considering the petition of the relator in the above entitled and numbered cause.
It is ordered that the ruling of the trial court dated February 1, 1974 be set aside. Our judgment of November 28, 1972 in case No. 52,360 was not a nullity. This judgment having ordered a new trial, the trial court is ordered to reconsider its ruling in the light of such holding or else show cause to the contrary at 10:00 a. m. on May 10, 1974.